Mr. Presiding Justice Barnes delivered the opinion of the court. Inasmuch as this record contains no order of court approving the bond, or authorizing the clerk to approve it, such as must be entered under either section 92 or 93 of the Practice Act (J. & A. 8629, 8630), which applies to appeals from the Municipal Court of Chicago as well as from other courts of record (Israelstam, v. United States Casualty Co., 272 Ill. 161), the appeal was not perfected, and must, in accordance with settled practice, be dismissed. Phoenix Ins. Co. v. Hedrick, 69 Ill. App., 184, and cases cited. But were the appeal properly perfected we could not consider the only point made, namely, that the affidavit of defense was erroneously stricken and judgment entered by default, because the motion and decision of the court thereon are not preserved in the bill of exceptions, thus not enabling us to determine the ground of the court’s action, which otherwise is presumptively correct. (Jones v. Roberts, 188 Ill. App. 609; Gaynor v. Hibernia Sav. Bank, 166 Ill. 577, and cases cited.) Appeal dismissed.